Case 1:19-cv-00010 Document 1-4 Filed on 01/25/19 in TXSD Page 1 of 6




      EXHIBIT 2
   Case 1:19-cv-00010 Document 1-4 Filed on 01/25/19 in TXSD Page 2 of 6
                                                                     FILED
                                                                     2018-DCL-06220
                                                                     10/24/2018 4:49 PM
                                                                     Eric Garza
                                                                     Cameron County District Clerk
       -                                      2018-DCL-06220         By Joshua Martinez Deputy Clerk
                                 CAUSE NO.
                                                                     28535853

JAMES THATCHER,                §                          IN THE DISTRICT COURT OF
  Plaintiff,                   §
                               §
                               §
V.                             §                        CAMERON COUNTY, T E X A S
                               §
                               §
DARGEL BOATS, INC.;            §                            Cameron County - 107th District Court
YAMAHA MOTOR CORPORATION, USA; §
UNKNOWN RETAILERS 1 through 9  §
   Defendants.                 §                                    JUDICIAL DISTRICT


                          PLAINTIFF'S ORIGINAL PETITION

       Plaintiff James Thatcher files this Original Petition against Defendants Dargel

Boats, Inc., Yamaha Motor Corporation, USA, and Unknown Retailers 1 through 9 and

would respectfully show the following:



                            DISCOVERY CONTROL PLAN

       1.     Plaintiff elects to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4.



                                         PARTIES

       2.    Plaintiff James Thatcher is an adult residing in Hidalgo County, Texas.

       3.    Defendant Dargel Boats, Inc. is a Texas corporation residing in the State of

Texas. It may be served with process by serving with its registered agent: Cleve M. Ford,

4110 N. FM 493, Donna, Texas 78537-5088.

      4.     Defendant Yamaha Motor Corporation USA is a California corporation

residing in the State of California and operating in the State of Texas. It may be served
   Case 1:19-cv-00010 Document 1-4 Filed on 01/25/19 in TXSD Page 3 of 6




with process by serving its registered agent: The Prentice Hall Corporation System, 211

E. Seventh Street, Suite 620, Austin, Texas 78701.

       5.       Unknown Retailers 1 through 9 are unknown persons and entities that

designed, manufactured, marketed, and/or sold the defective vessel and/or motor at issue

in this civil action. At present, Plaintiff James Thatcher does not know the specific

identities of these persons and entities and will amend the Original Petition to expressly

identify these persons and entities after he ascertains their identities through the course

of discovery.



                               VENUE AND JURISDICTION

       6.       Venue is proper in Cameron County, Texas because the incident at issue

occurred in this county. This court may exercise jurisdiction over this civil action because

the damages at issue exceed the Court's minimum jurisdictional limits.

                                            "V


                                FACTUAL BACKGROUND

       7.       On or about October 28, 2016, Plaintiff James Thatcher was riding as a

passenger aboard a motor vessel owned and operated by Dennis Goldsberry along the

Arroyo Colorado River in Cameron County, Texas.

      8.        The vessel at issue was a 2000 Explorer 19 foot vessel (the "Vessel") with

a 2003 Yamaha 150hp outboard motor (the "Motor"). The Vessel's identification number

is EBA19610K900, and the Motor's identification number is GJ9L-1002709. The Motor

is a component part of the Vessel.




                                             OA
    Case 1:19-cv-00010 Document 1-4 Filed on 01/25/19 in TXSD Page 4 of 6




       9.     As the Vessel was being gently navigated into a docking area, the stern of

the Vessel suddenly and unexpectedly lifted out of the water, causing the Vessel to lose

control and to jerk violently to the side in a spinning motion. As a result of this force,

Plaintiff James Thatcher was ejected overboard from his position on the Vessel.

       10.    This occurrence was caused by a dangerous phenomenon, which is and

was a known and foreseeable risk to the Defendants prior to the accident at issue and

prior to the time the Vessel and Motor left each of their possession. In the accident at

issue, this dangerous phenomenon was caused by the design, condition, and/or

construction of the Vessel and/or Motor.

       11.    After Plaintiff James Thatcher entered the water, the Vessel continued its

spinning motion. As the stern spun around towards his location, he lifted up his arms to

shield himself from the Motor's blades. Unfortunately, the Motor severely lacerated

James's body, in particular his right arm.

       12.    Unfortunately, the Vessel's kill switch did not activate. Likewise, the

Vessel's propellers lacked adequate safety protections that would have prevented the

accident and/or mitigated the damages at issue. And, the Vessel lacked adequate

operational capabilities that would have allowed the operator to maintain and/or to regain

control of the Vessel.

       13.    As a result of the accident, Plaintiff James Thatcher suffered substantial

physical pain, mental anguish, disfigurement, physical impairment, medical expenses,

lost wages, loss of earning capacity, and loss of services in the past and future.




                                             3
   Case 1:19-cv-00010 Document 1-4 Filed on 01/25/19 in TXSD Page 5 of 6




                                            V.

                                PRODUCTS LIABILITY

       14.    Plaintiff James Thatcher incorporates by reference each of the preceding

factual allegations.

       15.    The Defendants each designed, manufactured, marketed, and/or sold the

Vessel and/or the Motor. The Vessel and Motor were defectively designed and/or

manufactured. These defects existed at the time the Vessel and Motor left each of the

Defendants' respective control and made the Vessel and Motor unreasonably dangerous

and defective. Even though safer alternative designs existed, none were utilized. These

defects were a producing cause of the damages at issue.

       16.    The Defendants also failed to give adequate warnings of the dangers of the

Vessel and Motor which were known by the Defendants (or by the application of

reasonably developed human skill and foresight should have been known by the

Defendants), and failed to give adequate instructions to avoid such dangers, which

failures rendered the Vessel and Motor unreasonably safe. These dangers resulted from

the design, condition, and construction of the Vessel and Motor. These failures were

producing causes of the damages at issue.

                                           VI.

                                      DAMAGES

       17.    Plaintiff James Thatcher seeks the recovery of the following measure of

past and future damages: physical pain, mental anguish, disfigurement, physical

impairment, medical expenses, lost wages, loss of earning capacity, and loss of services.




                                            4
    Case 1:19-cv-00010 Document 1-4 Filed on 01/25/19 in TXSD Page 6 of 6




In addition, Plaintiff James Thatcher seeks the recovery of pre-judgment and post-

judgment interest, court costs, and attorneys' fees.

                                             ~A
                                             ►
                                      JURY DEMAND

       18.      Plaintiff James Thatcher has requested a trial by jury and paid the requisite

fee.

                                             VIII.

                                          PRAYER
       19.      Plaintiff James Thatcher requests that upon final trial, each of them recover

a judgment against Defendants for actual damages, pre judgment and post judgment

interest, court costs, attorneys' fees, and all other relief to which they are entitled at law

or in equity.



Respectfully submitted,                                  Respectfully submitted,

THE LAW OFFICE OF BOBBY GARCIA, P.C.                     THE WYNNE FIRM, P.C.

                                                         /s/ Bob Wynne
       ~~
Bobby Garcia                                             Bob Wynne
Texas State Bar No.: 07645210                            State Bar No.: 24060861
New York State Bar No.: 5387485                          701 N. Post Oak Road, #325
P.O. Box 5729                                            Houston, Texas 77024
McAllen, Texas 78502                                     Telephone: (281) 813-8959
Telephone: (956) 668-7400                                Facsimile: (281) 949-8914
Facsimile: (956) 668-7500                                Email: Bob@TheWynneFirm.com
Email: aliesman@bobbygarcia.com


ATTORNEY FOR PLAINTIFF                                   ATTORNEY FOR PLAINTIFF
JAMES THATCHER                                           JAMES THATCHER




                                              5
